By the Court.
The court are strongly inclined to the opinion, that the exceptions were not seasonably taken by the defendant. But being provisionally before us, we have looked at them and are of opinion, that the evidence now objected to, having been offered by the defendant, he cannot except to it, and that the instructions to the jury upon the effect of the deed were sufficiently favorable to the defendant, not to say too favorable, and, therefore, had the exceptions been earlier taken, they would afford no ground for setting aside the verdict. Exceptions overruled.